DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
NThe present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This office action is made in response to Applicant’s remarks filed on 6/11/21. Claims 1-26, 31, 35-36, 40-42, and 46 have been cancelled. Claims 27, 30, and 49 have been amended. Claims 27-30, 32-34, 37-39, 43-45, and 47-52 are pending. 

Response to Arguments
Applicants request for an additional Office Action (Remarks at pg. 6-7) has been considered and granted via this Office Action. This action is accordingly made final (see Conclusion section, below). 
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 27 and 49, Applicant asserts that Haughay fails to disclose sending an electronic notification from a portable electronic device of the person to a remote user. Examiner, however, respectfully disagrees.
Namely, as recited by claims 27 and 49, Haughay teaches “sending an [electronic] notification that the person is participating in the activity from a portable electronic device of the person to a remote user” (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users 

	Regarding claim 30, Applicant asserts that Haughay fails to disclose automatically sending a notification from a portable electronic device of the person (Remarks at pg. 8). Examiner, however, respectfully disagrees.
Namely, as recited by claim 30, Haughay teaches “sending a notification that the person is participating in the activity from a portable electronic device of the person, wherein the notification is sent automatically in response to a performance parameter of the person exceeding a predetermined threshold” (see e.g. at least p. 47, reciting: “For example, as user 202 passes the 2-mile mark, an audible cue played through headset 206 may announce a 2-mile split of 10:27. If user 202 has a lead over user 402, cues may be played if the lead is less than a predetermined distance. For example, if the lead 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 27-30, 37-39, 43-45, and 47-51 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Haughay (US 2010/0062818 A1).

Regarding claim 27, Haughay discloses a method of motivating a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:
sending an electronic notification that the person is participating in the activity from a portable electronic device of the person to a remote user (see e.g. at least p. 47-49, Fig.5, and related text, illustrating a real-time interaction between two or more users simultaneously performing an exercise routine, wherein the users are in remote 
receiving electronic motivational content on the portable electronic device of the person in response to sending the notification (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, playing, on electronic device 100, motivational graphics, workout files, and/or media regarding a virtual competition between users 202 and 402, wherein the motivational graphics, workout files, and/or media are "streamed" from server 154 via wireless network 162 in real-time), wherein the electronic motivational content comprises an electronic audio file (see e.g. at least p. 21, 25, 37, 46, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user), and wherein the portable electronic device includes a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), a display screen (e.g. at least display device, see e.g. at least p. 19, Fig. 1, and related text), a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), a satellite positioning system receiver (e.g. at least 
playing, in response to receiving the electronic motivational content, the electronic audio file to the person during the activity via the portable electronic device to motivate the person during the activity (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 28, Haughay teaches that the sending the notification is automatically initiated by the portable electronic device in response to a performance parameter of the person exceeding a predetermined threshold (e.g. step 304, see e.g. at least p. 42, Fig. 3-4, and related text, communicating, via electronic device 100, user's performance metrics indicating that user has started a workout).

Regarding claim 29, Haughay teaches that the notification comprises a map indicating the person's location (p. 45).

Regarding claim 30, Haughay discloses a method of motivating a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:

receiving an electronic video file on the portable electronic device of the person after sending the notification (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, playing, on electronic device 100, motivational graphics, workout files, and/or media regarding a virtual competition between users 202 and 402, wherein the motivational graphics, workout files, and/or media are "streamed" from server 154 via wireless network 162 in real-time), wherein the portable electronic device includes:
a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), 

a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), 
a satellite positioning system receiver (e.g. at least sensor input 114, GPS, see e.g. at least p. 19, 27, Fig. 1, and related text), a memory (e.g. at least storage device 108, see e.g. at least p. 19, Fig. 1, and related text), and 
a wireless communication transceiver (e.g. at least antennae 118, see e.g. at least p. 19, Fig. 1, and related text); and
playing the electronic video file to the person during the activity via the portable electronic device to motivate the person during the activity (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 37, Haughay teaches that the notification comprises a display of a map indicating the person's location (see e.g. at least p. 45).

Regarding claim 38, Haughay teaches that the notification comprises a display of performance information about the person (see e.g. at least p. 45, 49).

claim 39, Haughay teaches that the electronic video file is received via a mobile telephone network (see e.g. at least p. 28).

Regarding claim 43, Haughay teaches that the electronic video file is a video message (see e.g. at least p. 46).

Regarding claim 44, Haughay teaches that the electronic video file is stored in the memory of the portable electronic device (see e.g. at least p. 24-25, 31).

Regarding claim 45, Haughay teaches that the electronic video file includes an indication of the identity of an individual who sent the electronic video file (see e.g. at least p. 25, 41, 47-49).

Regarding claim 47, Haughay teaches that the activity includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (see e.g. at least Fig. 3, 5, and related text).

Regarding claim 48, Haughay teaches that the activity includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (see e.g. at least Fig. 3, 5, and related text).

Regarding claim 49, Haughay discloses a method of motivating, a person during an activity (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:

after sending the notification, receiving a signal comprising instructions for playing an electronic audio or video file on the portable electronic device of the person (e.g. step 306, see e.g. at least p. 5, 20, 23, 25, 43, Fig. 3-5, and related text, receiving instructions to play a motivational workout file, graphics, and/or media on electronic device 100), wherein the portable electronic device includes a microprocessor (e.g. at least processor(s) 102, see e.g. at least p. 19, Fig. 1, and related text), a display screen (e.g. at least display device, see e.g. at least p. 19, Fig. 1, and related text), a user interface (e.g. at least user input device 112, see e.g. at least p. 19, Fig. 1, and related text), a satellite positioning system receiver (e.g. at least sensor input 114, GPS, see 
playing, in response to receiving the signal, the electronic audio or video file to the person via the portable electronic device during the activity (e.g. step 306, see e.g. at least p. 25, 37, 42-49, Fig. 3-5, and related text, wirelessly streaming, on electronic device 100, the motivational graphics, workout files, and/or media from server 154, wherein the motivational graphics, workout files, and/or media include audio and video media files to motivate the user).

Regarding claim 50, Haughay teaches that the performance parameter is determined by the portable electronic device of the person (e.g. performance metric, see e.g. at least p. 5-8, 17, 20-21).

Regarding claim 51, Haughay teaches receiving input from the person on the portable electronic device to initiate sending the notification (see e.g. at least p. 6, 42-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-34 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haughay (US 2010/0062818 A1) in view of Tagliabue (US 2008/0200312 A1).

Regarding claim 32, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that sending the notification occurs via an email message (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that sending the notification occurs via an email message as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Regarding claim 33, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that sending the notification occurs via a text message (see e.g. at least p. 11, 146).


Regarding claim 34, Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that the notification comprises an update to the person's status in an online community (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that the notification comprises an update to the person's status in an online community as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit motivational or encouraging messages to other challenge participants (Tagliabue: p. 146).

Regarding claim 52 Tagliabue teaches limitations not expressly disclosed by Haughay including namely: that the notification comprises a message posted in an online community (see e.g. at least p. 11, 146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Haughay by configuring that the notification comprises a message posted in an online community as taught by Tagliabue in order to augment a virtual competition experience by enabling users to submit .

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES J HAN/Primary Examiner, Art Unit 3662